Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 12/09/2021.  In the Amendment, Applicant amended claims 1-4, 6, 8-11, 15-16 and 18-20.  Claim 14 is cancelled. Claim 21 is newly added.  As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 112 second paragraph rejections to claims 1-20.   
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-13 and 15-21 (renumbered 1-20) are allowed.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 06/30/2022 has been considered (see form-1449, MPEP 609).


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed: Storage management and restores the data object from the cloud storage resource which is allowing individual data objects to be archived to cloud storage without archiving frequently accessed data object on the same network share.
 	The closest prior arts are Viyayan et al. (US PGPUB 2014/0310246, hereinafter Vijayan) in view of Takata et al. (US PGPUB 2016/0012065, hereinafter Takata) are generally directed to various aspect of system and method for restore data from multiple storage devices which is receiving a request to restore a set of one or more files including a first file from a secondary storage subsystem to a client computing device residing in a primary storage subsystem, wherein the secondary storage subsystem comprises a plurality of storage devices, and wherein at least two of the plurality of storage devices each store a separate copy of the first file and further discloses determines whether the acquired access frequency is equal to or greater than an access frequency stored in advance in the data conversion management device.

 	However, none of Viyayan and Takata teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 9, and 17. For examples, it failed to teach the combination of the steps “generate an archive copy of a first data object which was generated by the client computing device and was initially stored on the first network share as primary data, based on determining that the first data object meets a criterion for archiving, wherein the criterion for archiving comprises one or more of: the first data object exceeding a threshold size, the first data object exceeding a threshold age, and the first data object having been accessed less frequently than a threshold frequency, wherein the archive copy is in a secondary copy format distinct from a primary data format of the first data object, transmit the archive copy for storage at a first cloud storage resource among the one or more cloud storage resources, on the first network share, replace the first data object on the first network share with a stub, which stands in for the first data object in a file system comprising the first network share, associate the stub with the archive copy of the first data object in an index maintained by the first computing device.

This feature in light of other features, when considered as a whole, in the independent claims 1 and 11 are allowable over the prior arts of record.

An updated search for prior art on PE2E database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1 and 11. 
	The dependent claims depending upon claims 1 and 11 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163